                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


THERESA KUZAVA,

       Plaintiff,                                           Case No. 18-13891

vs.                                                         HON. MARK A. GOLDSMITH

NANCY A BERRYHILL,

      Defendant.
___________________________________/

                          OPINION & ORDER
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATION DATED JANUARY 24, 2020 (Dkt. 15),
 (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 11), and
  (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 14)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Anthony P. Patti, issued on January 24, 2020 (Dkt. 15). In the R&R, the

Magistrate Judge recommends that the Court deny Plaintiff Theresa Kuzava’s motion for

summary judgment (Dkt. 11), grant Defendant Nancy A. Berryhill’s motion for summary

judgment (Dkt. 14), and affirm the Commissioner’s decision.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,
328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, Plaintiff’s motion for summary judgment (Dkt. 11) is denied. Defendant’s

motion for summary judgment (Dkt. 14) is granted, and the Commissioner’s decision is affirmed.

       SO ORDERED.

Dated: February 18, 2020                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
